      2:19-cv-00366-RMG          Date Filed 07/03/19      Entry Number 25       Page 1 of 10




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                  CHARLESTON DIVISION


ANDREW GREEN AND SHIRLEY GREEN, AS
LEGAL GUARDIANS OF N.G. (A MINOR CHILD)
AND ANDREIA SAMORIA GREEN                                          C/A No. 2:19-cv-00366-RMG

                                    Plaintiffs,
                                                                       ANSWER TO
                       v.                                          AMENDED COMPLAINT

KANYE WEST; GETTING OUT OUR DREAMS,
II, LLC; UMG RECORDINGS, INC. A/K/A
UNIVERSAL MUSIC GROUP; DEF JAM                                     JURY TRIAL DEMANDED
RECORDINGS; CYDEL YOUNG D/B/A MR. REDAN
MUSIC A/K/A MR. REDAN; BMG RIGHTS
MANAGEMENT (US), LLC A/K/A BMG PLATINUM
SONGS US AND JOHN DOES 1-30;

                                    Defendants.


         Defendants Kanye West (“West”), Getting Out Our Dreams II, LLC (“GOOD II”), UMG

Recordings, Inc. a/k/a Universal Music Group (“UMG”) and Def Jam Recordings, a division of

UMG Recordings, Inc. (“Def Jam”) (collectively, “Defendants”), as and for their Answer to the

Amended Complaint (the “Complaint”) herein, allege as follows:

                                     GENERAL RESPONSE

         Deny each and every allegation of Plaintiffs’ Complaint that is not hereinafter

specifically admitted, modified, or explained.

                                     FOR A FIRST DEFENSE

           1.    Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 1 of the Complaint.




3824920
PPAB 4999084v2
      2:19-cv-00366-RMG          Date Filed 07/03/19      Entry Number 25       Page 2 of 10




           2.    Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 2 of the Complaint.

           3.    Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 3 of the Complaint.

           4.    Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 4 of the Complaint.

           5.    Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 5 of the Complaint.

           6.    Admit the allegations in paragraph 6 of the Complaint.

           7.    Deny the allegations in paragraph 7 of the Complaint, except to admit the GOOD

II is a Delaware limited liability company.

           8.    Deny the allegations in paragraph 8 of the Complaint, except to admit that UMG

is a Delaware corporation.

           9.    Deny the allegations in paragraph 9 of the Complaint.

           10.   Deny the allegations in paragraph 10 of the Complaint, except to admit that

GOOD II is the label for which West records.

           11.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 11 of the Complaint.

           12.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 12 of the Complaint.

           13.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 13 of the Complaint.




                                                  2
PPAB 4999084v2
      2:19-cv-00366-RMG          Date Filed 07/03/19      Entry Number 25         Page 3 of 10




           14.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 14 of the Complaint, except to admit that the Court has subject matter

jurisdiction over this action pursuant to, inter alia, 28 U.S.C. §§ 1331 and 1338.

           15.   Deny the allegations in paragraph 15 of the Complaint, except to deny knowledge

or information sufficient to form a belief as to the truth of such allegations to the extent they

refer to other defendants.

           16.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 16 of the Complaint, including all subparts, except to deny that they

have engaged in tortious acts or targeted the Plaintiffs, as alleged herein.

           17.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 17 of the Complaint, including all subparts.

           18.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 18 of the Complaint.

           19.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 19 of the Complaint.

           20.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 20 of the Complaint.

           21.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 21 of the Complaint.

           22.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 22 of the Complaint.




                                                  3
PPAB 4999084v2
      2:19-cv-00366-RMG          Date Filed 07/03/19      Entry Number 25       Page 4 of 10




           23.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 23 of the Complaint, except to respectfully refer the Court to a true and

complete recording of the referenced video (the “Video”) for the content thereof.

           24.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 24 of the Complaint.

           25.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 25 of the Complaint, except to admit, upon information and belief, that

Lisa Lester, who was at the time an attorney for West and GOOD II, contacted Johnson

regarding the use of an audio portion from the Video in the song Ultralight Beam (the “Song”).

           26.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 26 of the Complaint, except to admit, upon information and belief, that

Johnson and Lester had communications in which Johnson consented to the used of an audio

portion from the Video in the Song.

           27.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 27 of the Complaint, except to admit, upon information and belief, that

Ms. Johnson verbally agreed to allow West to use the subject sound recording in the Song in his

upcoming album.

           28.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 28 of the Complaint.

           29.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 29 of the Complaint.

           30.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 30 of the Complaint, except to admit that West used audio portions of



                                                  4
PPAB 4999084v2
      2:19-cv-00366-RMG          Date Filed 07/03/19      Entry Number 25       Page 5 of 10




the Video in the Song and respectfully refer the Court to a true and complete recording of the

Song for the content thereof.

           31.   Admit the allegations in paragraph 31 of the Complaint.

           32.   Admit the allegations in paragraph 32 of the Complaint.

           33.   Deny the allegations in paragraph 33 of the Complaint, except to admit that

West’s album “The Life of Pablo” was released on February 14, 2016.

           34.   Deny the allegations in paragraph 34 of the Complaint, except to admit that “The

Life of Pablo” has been certified “platinum” by the Recording Industry Association of America

and that the Song received Grammy nominations for Best Rap/Song Performance and Best Rap

Song in 2017.

           35.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 35 of the Complaint, except to respectfully refer the Court to true and

correct copies of the documents and credits referenced therein for the content thereof.

           36.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 36 of the Complaint.

           37.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 37 of the Complaint, except to admit that there were communications

between an attorney for West and GOOD II and a representative for Plaintiffs.

           38.   In response to paragraph 38 of the Complaint, Defendants repeat and reallege

their responses to paragraphs 1-37 of the Complaint as if fully set forth herein verbatim.

           39.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 39 of the Complaint.




                                                  5
PPAB 4999084v2
      2:19-cv-00366-RMG          Date Filed 07/03/19       Entry Number 25         Page 6 of 10




           40.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 40 of the Complaint.

           41.   Deny the allegations in paragraph 41 of the Complaint.

           42.   Deny the allegations of paragraph 42 of the Complaint, except to deny knowledge

or information sufficient to form a belief as to the truth of the allegations to the extent they refer

to other defendants, to respectfully refer the Court to true and correct copies of the copyright

registrations referred to therein for the content and effect thereof, and to respectfully refer the

Court to true copies of the referenced works for the content thereof.

           43.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 43 of the Complaint, except to respectfully refer the Court to true and

correct copies of the referenced registrations for the content thereof.

           44.   Deny the allegations of paragraph 44 of the Complaint, including all subparts.

           45.   Deny the allegations of paragraph 45 of the Complaint.

           46.   Deny the allegations in paragraph 46 of the Complaint.

           47.   Deny the allegations in paragraph 47 of the Complaint.

           48.   Deny the allegations in paragraph 48 of the Complaint.

           49.   In response to paragraph 49 of the Complaint, Defendants repeat and reallege

their responses to paragraphs 1-48 of the Complaint as if fully set forth herein verbatim.

           50.   Deny the allegations of paragraph 50 of the Complaint, except to deny knowledge

or information sufficient to form a belief as to the truth of the allegations to the extent they refer

to other defendants.




                                                   6
PPAB 4999084v2
      2:19-cv-00366-RMG          Date Filed 07/03/19       Entry Number 25         Page 7 of 10




           51.   Deny the allegations of paragraph 51 of the Complaint, except to deny knowledge

or information sufficient to form a belief as to the truth of the allegations to the extent they refer

to other defendants.

           52.   Deny the allegations of paragraph 52 of the Complaint.

           53.   Deny the allegations of paragraph 53 of the Complaint.

           54.   In response to paragraph 54 of the Complaint, Defendants repeat and reallege

their responses to paragraphs 1-53 of the Complaint as if fully set forth herein verbatim.

           55.   Deny the allegations of paragraph 55 of the Complaint, except to deny knowledge

or information sufficient to form a belief as to the truth of the allegations to the extent they refer

to other defendants.

           56.   Deny the allegations of paragraph 56 of the Complaint, except to deny knowledge

or information sufficient to form a belief as to the truth of the allegations to the extent they refer

to other defendants.

           57.   Deny the allegations of paragraph 57 of the Complaint, except to deny knowledge

or information sufficient to form a belief as to the truth of the allegations to the extent they refer

to other defendants.

           58.   Deny the allegations of paragraph 58 of the Complaint.

           59.   Deny the allegations of paragraph 59 of the Complaint.

           60.   In response to paragraph 60 of the Complaint, Defendants repeat and reallege

their responses to paragraphs 1-59 of the Complaint as if fully set forth herein verbatim.

           61.   Deny the allegations of paragraph 61 of the Complaint, except to deny knowledge

or information sufficient to form a belief as to the truth of the allegations to the extent they refer

to other defendants.



                                                   7
PPAB 4999084v2
      2:19-cv-00366-RMG          Date Filed 07/03/19       Entry Number 25         Page 8 of 10




           62.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 62 of the Complaint.

           63.   Deny the allegations of paragraph 63 of the Complaint, except to deny knowledge

or information sufficient to form a belief as to the truth of the allegations to the extent they refer

to other defendants.

           64.   Deny the allegations of paragraph 64 of the Complaint.

           65.   Deny the allegations of paragraph 65 of the Complaint.

           66.   In response to paragraph 66 of the Complaint, Defendants repeat and reallege

their responses to paragraphs 1-65 of the Complaint as if fully set forth herein verbatim.

           67.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 67 of the Complaint.

           68.   Deny the allegations in paragraph 68 of the Complaint.

           69.   Deny the allegations in paragraph 69 of the Complaint.

           70.   Deny the allegations in paragraph 70 of the Complaint.

           71.   Deny the allegations of paragraph 71 of the Complaint.

           72.   Deny the allegations in paragraph 72 of the Complaint.

           73.   In response to paragraph 73 of the Complaint, Defendants repeat and reallege

their responses to paragraphs 1-72 of the Complaint as if fully set forth herein verbatim.

           74.   Deny the allegations in paragraph 74 of the Complaint, except to deny knowledge

or information sufficient to form a belief as to the truth of allegations which Plaintiffs have not

yet made.

           75.   Deny the allegations in paragraph 75 of the Complaint.

           76.   Deny the allegations in paragraph 76 of the Complaint.



                                                   8
PPAB 4999084v2
      2:19-cv-00366-RMG          Date Filed 07/03/19       Entry Number 25        Page 9 of 10




           77.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 77 of the Complaint.

           78.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 78 of the Complaint.

           79.   In response to paragraph 79 of the Complaint, Defendants repeat and reallege

their responses to paragraphs 1-78 of the Complaint as if fully set forth herein verbatim.

           80.   Deny knowledge or information sufficient to form a belief as to the truth of the

allegations in paragraph 80 of the Complaint.

           81.   Deny the allegations in paragraph 81 of the Complaint.

           82.   Deny the allegations in paragraph 82 of the Complaint.

           83.   Deny the allegations in the unnumbered WHEREFORE paragraph of the

Complaint.

                                   FOR A SECOND DEFENSE

           84.   The Complaint fails to state a claim upon which relief can be granted.

                                    FOR A THIRD DEFENSE

           85.   Plaintiffs’ fifth, sixth and seventh causes of action are preempted pursuant to

section 301 of the Copyright Act, 17 U.S.C. §301.

                                   FOR A FOURTH DEFENSE

           86.   Defendants’ actions are protected under the fair use doctrine, 17 U.S.C. §107.

                                     FOR A FIFTH DEFENSE

           87.   The use of the subject audio portion of the Video in the Song was authorized.


           WHEREFORE, having fully answered Plaintiffs’ Complaint, Defendants pray for

judgment dismissing the Complaint in its entirety and awarding them their attorneys’ fees and


                                                   9
PPAB 4999084v2
     2:19-cv-00366-RMG        Date Filed 07/03/19     Entry Number 25        Page 10 of 10




costs pursuant to section 505 of the Copyright Act, 17 U.S.C. §505, and such other and further

relief as the Court may deem just and proper.



                                       PARKER POE ADAMS & BERNSTEIN LLP


                                       s/ Lawrence M. Hershon
                                       Lawrence M. Hershon, Fed. ID No. 10404
                                       Katon E. Dawson Jr., Fed. ID No. 12297
                                       1221 Main Street, Suite 1100
                                       Columbia, SC 29201
                                       Tel: (803) 255-8000
                                       Fax: (803) 255-8017
                                       lawrencehershon@parkerpoe.com
                                       katondawson@parkerpoe.com


                                       PRYOR CASHMAN LLP
                                       Tom J. Ferber
                                       (pro hac vice application pending)
                                       7 Times Square
                                       New York, NY 10036
                                       Phone: 212-421-4100
                                       Fax: 212-798-6388
                                       TFerber@pryorcashman.com


                                       Attorneys for Defendants Kanye West, Getting Out Our
                                       Dreams II, LLC, UMG Recordings, Inc. a/k/a Universal
                                       Music Group and Def Jam Recordings, a division of
                                       UMG Recordings, Inc.


July 3, 2019
Columbia, South Carolina




                                                10
PPAB 4999084v2
